               Case 2:17-cv-00137-JAM-DB Document 44 Filed 10/18/19 Page 1 of 3


     JOHN L. BURRIS, ESQ., SBN 69888
1
     LATEEF H. GRAY, ESQ., SBN 250055
2    K. CHIKE ODIWE, ESQ., SBN 315109
     LAW OFFICES OF JOHN L. BURRIS
3    Airport Corporate Centre
     7677 Oakport Street, Suite 1120
4
     Oakland, California 94621
5    Telephone: (510) 839-5200
     Facsimile: (510) 839-3882
6    john.burris@johnburrislaw.com
     lateef.gray@johnburrislaw.com
7
     chike.odiwe@johnburrislaw.com
8
     Attorneys for Plaintiff
9    JASON ANDERSON
10

11                                   UNITED STATES DISTRICT COURT

12                                 EASTERN DISTRICT OF CALIFORNIA

13

14   JASON ANDERSON,                                             CASE NO.: 2:17-cv-00137-JAM-DB
15
                                  Plaintiff,                     JOINT NOTICE OF SETTLEMENT
16
              vs.
17

18
     CITY OF VALLEJO, a municipal corporation;
19   ROBERT HERNDON, individually and in his
     capacity as a Police Corporal for the Vallejo
20   Police Department; JAMES MELVILLE,
21
     individually and in his capacity as an Officer for
     the Vallejo Police Department; JOSEPH
22   COELHO, individually and in his capacity as an
     Officer for the Vallejo Police Department; and
23
     DOES 1-50, inclusive, individually, jointly and
24   severally,

25                                Defendants.
26

27

28




     Joint Notice of Settlement                           - 1-           Case No. 2:17-cv-00137-JAM-DB
               Case 2:17-cv-00137-JAM-DB Document 44 Filed 10/18/19 Page 2 of 3



1             The Parties hereby jointly notify the Court that a global settlement has been reached in the
2    above-captioned case and the parties would like to avoid any additional expense, and further the
3    interests of judicial economy.
4             All Parties, therefore, apply to this Honorable Court to vacate all currently set dates with the
5    expectation that the Joint Stipulation for Dismissal with prejudice as to all parties will be filed within
6    60 days. The Parties further request that the Court schedule a Status Conference/OSC Hearing
7    approximately 60 days out at which the Parties, by and through their attorneys of records shall show
8    cause why this case has not been dismissed.
9

10                                                               Law Offices of John L. Burris
11

12   Dated: October 18, 2019                                       __/s/ Lateef H. Gray_______
                                                                   Lateef H. Gray, Esq.,
13                                                                 Attorney for Plaintiff
14

15
                                                                  Bertrand, Fox, Elliot, Osman & Wenzel
16

17
     Dated: October 18, 2019                                       __/s/ Richard W. Osman_____
18                                                                 Richard W. Osman, Esq.,
19
                                                                   Attorney for Defendants

20

21

22

23

24

25

26

27

28




     Joint Notice of Settlement                          - 2-           Case No. 2:17-cv-00137-JAM-DB
               Case 2:17-cv-00137-JAM-DB Document 44 Filed 10/18/19 Page 3 of 3



1                                     SIGNATURE CERTIFICATION
2    Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies and Procedures
3    Manual, I hereby certify that the content of this document is acceptable to Richard W. Osman,
4    counsel for Defendants City of Vallejo, Robert Herndon, James Melville, Joseph Coelho and DOES
5    1-50, and that I have obtained Mr. Osman’s authorization to affix his electronic signature to this
6    document.
7

8                                                              Law Offices of John L. Burris
9

10   Dated: October 18, 2019                                    __/s/ Lateef H. Gray_______
                                                                Lateef H. Gray, Esq.,
11                                                              Attorney for Plaintiff
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     Joint Notice of Settlement                        - 3-           Case No. 2:17-cv-00137-JAM-DB
